DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the optical surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the optical surface” will be considered to mean “an optical surface”.
Claims 2-11 depend from claim 1 and, therefore, also contain this limitation.

Claim 2 recites the limitation “an optical surface” in lines 9-10. It is unclear if this intended to be the same or different from the “optical surface” in line 9 of claim 1, from which claim 2 depends. For the purposes of examination, “an optical surface” will be considered to refer to either the same or a separate surface.

Claim 2 recites the limitation “the optical surface” in lines 10-12. It is unclear if this is intended to refer to “an optical surface” from lines 9-10 of claim 2 or “the optical surface” from line 9 of claim 1, from which claim 2 depends. For the purposes of examination, “the optical surface” will be considered to refer to either optical surface.

Claim 4 recites the limitation "the support plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the support plate” will be considered to mean “a support plate”.

Claim 9 recites the limitation "the support plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the support plate” will be considered to mean “a support plate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duon et al. (U.S. Patent Application Publication 2004/0036989, hereafter Duon ‘989).
Claim 1: Duon ‘989 teaches a method (abstract, [0017], [0018]) comprising:
positioning an optical element (50) on a support assembly of a support substrate (1) on an optical mount (abstract, Figs. 1, 4, and 6, [0079], [0093]);
drawing a vacuum in the chamber containing the support substrate and optical element ([0005], [0017], [0051]);
heating the support substrate and optical element ([0003], [0025], [0078]);
flexing a resilient member (12, 14, 15) of the optical mount in response to relative motion between the optical element and the support substrate (Figs. 1, 4, and 6, abstract, [0015], [0088]); and
depositing a film on an optical surface of the optical element ([0017], [0018], [0113]).

Claim 2: Duon ‘989 teaches that the optical mount comprises:
the support substrate (1) defining an aperture configured to receive the optical element (Fig. 1, abstract);
the support assembly positioned proximate a perimeter (5) of the aperture (Fig. 1, abstract), the support assembly comprising:
	the resilient member (12) configured to flex in response to relative motion between the optical element and the support substrate (Figs. 1, 4, and 6, abstract, [0015], [0088]); and
	a plurality of support plates (2, 3, 4) wherein one support plate (4) is positioned on the resilient member and in contact with the optical element (Figs. 1, 4, and 6, abstract) wherein the one support plate is oriented at an angle relative to a radial axis (101) of the support substrate (abstract, Figs. 1-2) and is configured to contact with friction a surface (51) on a side of the optical element (50) near an outer perimeter of the surface such that a contact area of the support plates and optical element surface is tangent to the optical element surface (Figs. 1, 4, and 6, abstract, [0111], [0112]), where the optical element is supported by the support plates ([0111]), and where the resilient member (12, 14, 15) is disposed between the one support plate (4) and the support substrate (1) to allow the support plate (4) to move in a direction towards the support substrate (Figs. 3-6, abstract, [0015], [0088]).

Duon ‘989 does not mention adhesives on the support plates as even an optional component. Therefore, the optical element is supported by the support plates without adhesive in the method taught by Duon ‘989.

Claim 4: Duon ‘989 teaches that the method can comprise flexing a support plate (12, 14, 15) of the resilient member into a well (13) of the support substrate (Figs. 1-6, [0079], [0087]).
Claim 5: Duon ‘989 teaches that the method can comprise positioning the resilient member (12, 14, 15) into a well (13) of the support substrate (Figs. 1-6, [0079], [0087]).
Claim 6: Duon ‘989 teaches that the resilient member can be formed from the support substrate (abstract, Fig. 1).
Claim 7: Duon ‘989 teaches that the resilient member can comprise a plurality of beams (6, 7) extending from the support substrate (Fig. 1, abstract).
Claim 8: Duon ‘989 teaches that there are gaps between the sides of the resilient member and the support substrate (Fig. 1).
Claim 9: Duon ‘989 teaches that the method can comprise flexing a support plate (12, 14, 15) of the resilient member into a well (13) of the support substrate (Figs. 1-6, [0079], [0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duon et al. ‘989 as applied to claim 1 above, and further in view of Sakamoto (U.S. Patent Application Publication 2006/0176588, hereafter Sakamoto ‘588).
Duon ‘989 teaches the limitations of claim 1, as discussed above. Duon ‘989 further teaches that the method comprises positioning the optical element on a support plate (2, 3, 4) of the support assembly (Figs. 1, 4, and 6, abstract).

With respect to claim 3, Duon ‘989 does not explicitly teach that the support plate is thermally insulating.
Sakamoto ‘588 teaches an optical device method (abstract, [0018]) comprising positioning an optical element on a support assembly of a support substrate on an optical mount (abstract, Fig. 1). Sakamoto ‘588 teaches that the holding portions can include thermal insulating material ([0060]). Sakamoto ‘588 teaches that using thermal insulating material in the holding portions decreases uneven temperature distribution in the optical element ([0060]). Both Sakamoto ‘588 and Duon ‘989 teach optical device methods (‘989, abstract, Fig. 1, [0017], [0018]; ‘588, abstract, [0018]) comprising positioning an optical element on a support assembly of a support substrate on an optical mount (‘989, abstract, Fig. 1; ‘588, abstract, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermal insulating material in the holding portion as taught by Sakamoto ‘588 in the support assembly of the support substrate on the optical mount in the method taught by Duon ‘989 because using thermal insulating material in the holding portions decreases uneven temperature distribution in the optical element, as taught by Sakamoto ‘588.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duon et al. ‘989 as applied to claim 1 above, and further in view of Grejda et al. (U.S. Patent Application Publication 2014/0065303, hereafter Grejda ‘303).
Duon ‘989 teaches the limitation of claim 1, as discussed above. With respect to claim 10, Duon ‘989 does not explicitly teach that the heating step comprises heating the support substrate and optical element to a temperature greater than about 500°K.
Grejda ‘303 teaches a method of coating an optical element held in a support substrate under vacuum (abstract, Fig. 1). Grejda ‘303 teaches that a heating temperature range of 200 to 300°C (473.15 to 573.15°K) is suitable for depositing a coating layer on the surface of an optical element under vacuum ([0033], [0034]). Both Grejda ‘303 and Duon ‘989 teach methods of coating an optical element held in a support substrate under vacuum (‘989, abstract, [0005], [0017], [0051], [0113]; ‘303, abstract, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range of 200 to 300°C taught by Grejda ‘303 as the temperature range of the heating step of the method taught by Duon ‘989 because it is a suitable temperature range for depositing a coating layer on the surface of an optical element under vacuum, as taught by Grejda ‘303.
The modified teachings of Duon ‘989 do not explicitly teach that the heating step comprises heating the support substrate and optical element to a temperature greater than about 500°K. However, the claimed temperature range of greater than about 500°K is obvious over the temperature range of 200 to 300°C (473.15 to 573.15°K) taught by the modified teachings of Duon ‘989 because they overlap. See MPEP 2144.05.

It is further noted that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duon et al. ‘989 as applied to claim 1 above, and further in view of Hugenberg et al. (U.S. Patent Application Publication 2014/0327876, hereafter Hugenberg ‘876).
Duon ‘989 teaches the limitations of claim 1, as discussed above. With respect to claim 11, Duon ‘989 does not explicitly teach that drawing a vacuum comprises drawing a vacuum of about 0.0001 mbar.
Hugenberg ‘876 teaches a method of coating an optical element in a vacuum (abstract, [0088]). Hugenberg ‘876 teaches that the coating can be at a pressure of 0.0001 mbar ([0088]). Both Hugenberg ‘876 and Duon ‘989 teach methods of coating optical elements in a vacuum (‘989, abstract, [0005], [0017], [0051], [0113]; ‘876, abstract, [0088]).
Duon ‘989 is silent with respect to the pressure of the vacuum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of 0.0001 mbar taught by Hugenberg ‘876 as the pressure of the vacuum in the method taught by Duon ‘989 because it is a suitable pressure for vacuum coating an optical element, as taught by Hugenberg ‘876.
Further, it would have been a simple substitution that would have yielded predictable results.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713